uo Se NHN DN A BF WO NY =

NY NR NY NY NY N NN YD Be He ew ewe ew ee oe UK
oN DH FY HSH |- SF Gwe WD HW BRB DH =F S

Case 2:19-cv-01626-JCM-VCF Document 23 Filed 10/30/19 Page 1 of 3

JEREMY J. THOMPSON
Nevada Bar No. 12503

CLARK HILLPLLC Nee SERVED ON
3800 Howard Hughes Drive, Suite 500 — COUNSEL/PARTIES OF RECORD
Las Vegas, Nevada 89169

E-mail: jthompson@clarkhill.com -
Telephone: (702) 862-8300 oct 2 7 O89
Facsimile: (702) 862-8400
Attorney for Defendant

Equifax Information Services LLC CLERK US DISTRICT COURT

DISTRICT OF NEVADA
BY. DEPUTY

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
FORTUNATO DEOCAMPO, Case No. 2:19-cv-01626-JCM-VCF
Plaintiff PKRDEK

)

)

)

)
vs. ; “STIPULATION OF EXTENSION OF
TIME FOR DEFENDANT EQUIFAX
)
)
)

BAYVIEW LOAN SERVICING, LLC; INFORMATION SERVICES LLC TO

SELECT PORTFOLIO SERVICING, INC.; FILE ANSWER
EQUIFAX INFORMATION SERVICES LLC;
and TRANS UNION LLC, SECOND REQUEST

 

 

 

Defendants.

Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
answer, move or otherwise respond to the Complaint in this action is extended from October 30,

2019, through and including November 6, 2019. The request was made by Equifax, and Plaintiff

 
o Oo SN DH HW FF WD NY =

Ye NR NN NN NN ND ewe ee oe ue ue UU
aN DH HW FF Ye NY —-§ FS OD we I DH HW BB DW HY BD |S

 

 

Case 2:19-cv-01626-JCM-VCF Document 23 Filed 10/30/19 Page 2 of 3

approves. This stipulation is filed in good faith and not intended to cause delay.

Respectfully submitted, this 30" day of October, 2019.

CLARK HILL PLLC

By: /s/_ Jeremy J. Thompson

Jeremy J. Thompson

Nevada Bar No. 12503

3800 Howard Hughes Pkwy, Suite 500
Las Vegas, NV 89169

Tel: (702) 862-8300

Fax: (702) 862-8400

Email: jthompson@clarkhill.com

Attorney for Defendant Equifax Information
Services LLC

IT IS SO ORDERED:

  

 

United States Magistrate Judge

parep: _ Of d// t

CAM FERENBACH
U.S. MAGISTRATE JUDGE

No opposition

—/s/Shaina R. Plaksin

David H. Krieger, Esq.

Nevada Bar No. 9086

HAINES & KRIEGER, LLC
8985 S. Eastern Ave., Suite 350
Henderson, NV 89123

Phone: (702) 880-5554

Fax: (702) 385-5518

Email: dkrieger@hainesandkrieger.com

Matthew I. Knepper, Esq.
Nevada Bar No. 12796
Miles N. Clark

Nevada Bar No. 13848
Shaina R. Plaksin

Nevada Bar No. 13935
KNEPPER & CLARK LLC
5510 So. Fort Apache Rd., Suite 30
Las Vegas, NV 89148
Phone: (702) 856-7430
Fax: (702) 447-8048

Email: matthew.knepper@knepperclark.com
Email: miles.clark@knepperclark.com
Email: shaina.plaksin@knepperclark.com

Attorneys for Plaintiff

 
o S&S SN DH UH FBP WY NO &

N NH NY NH N DYN NY RDO we ee a a
ao 4M DH FF YW NY KF§ SD GC w&Bw DW DO HD BP WwW HH GB S

 

 

Case 2:19-cv-01626-JCM-VCF Document 23 Filed 10/30/19 Page 3 of 3

CERTIFICATE OF SERVICE

 

I hereby certify that a true and exact copy of the foregoing has been served this 30" day of
October, 2019, via CM/ECF, upon all counsel of record:

David H. Krieger, Esq.

Haines & Krieger, LLC

8985 S. Eastern Ave., Suite 350
Henderson, NV 89123

dkrieger@hainesandkrieger.com

Matthew I. Knepper, Esq.

Miles N. Clark

Shaina R. Plaksin

Knepper & Clark LLC

5510 So. Fort Apache Rd., Suite 30
Las Vegas, NV 89148

matthew.knepper@knepperclark.com
miles.clark@knepperclark.com
shaina.plaksin@knepperclark.com

By: /s/ Tanya Bain
An Employee of Clark Hill, PLLC

 
